UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

NAAWETH ROY, individually;
CHARLES L. ROY, Personal
Representative of the Estate of
Charles Jason Roy; DORIS ROY,
Personal Representative of the
Estate of Charles Jason Roy,
                                                                 No. 97-2229
Plaintiffs-Appellants,

v.

NORTHWESTERN NATIONAL LIFE
INSURANCE COMPANY,
Defendant-Appellee.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Frederic N. Smalkin, District Judge.
(CA-96-3268-S)

Argued: January 28, 1998

Decided: April 13, 1998

Before WILKINSON, Chief Judge, and ERVIN and
HAMILTON, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Malcolm Bruce Kane, LLOYD, KANE, WIEDER &
WILLIS, P.A., Ellicott City, Maryland, for Appellants. Charles
Michael Deese, CHARAPP, DEESE & WEISS, L.L.P., Washington,
D.C., for Appellee. ON BRIEF: Sarah D. Jackowski, CHARAPP,
DEESE & WEISS, L.L.P., Washington, D.C.; Deborah Klein, HAL-
LELAND, LEWIS, NILAN, SIPKINS & JOHNSON, P.A., Minneap-
olis, Minnesota, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Naaweth Roy, the beneficiary of a life insurance policy application
submitted by her brother, Charles Roy, appeals summary judgment
granted to the insurance company, Northwestern National Life Insur-
ance Company ("NWNL"). Roy and her parents ("the Roys") brought
an action to recover $100,000 on what they allege was a valid life
insurance policy that was in full effect at the time of Charles Roy's
death.

On December 5, 1995, Charles Roy met with an NWNL agent,
Jonathan Kurtz, in Kurtz' office in Vienna, Virginia. Roy applied for
a $100,000 life insurance policy. During the course of this meeting,
Kurtz asked Roy several questions related to his medical history and
present health. Based on Roy's answers to these questions and infor-
mation from his application, Kurtz determined that Roy was qualified
for "temporary insurance."

Kurtz provided Roy with a Temporary Insurance Agreement and
Receipt. The agreement clearly stated that the "insurance you applied
for is not now in effect." J.A. at 9 (emphasis in original). Insurance
coverage under the temporary agreement was contingent upon certain
conditions being met, including that "[a]ll parts of the Application,
including medical exams and tests, if required, are completed, and no
material misstatements were made." J.A. at 9.

                    2
According to Kurtz, he explained to Roy that on applications for
coverage of $100,000 or greater, NWNL required applicants to
undergo a fasting blood and urine test, and that the insurance would
not go into effect, pursuant to the contract terms, until he provided
blood and urine samples for testing. He also informed Roy that APPS
(the testing service provider) would contact him to obtain samples of
blood and urine. Roy gave Kurtz a $200 check, payable to NWNL,
for the policy's first premium, and NWNL subsequently deposited
that check.

On December 9, 1995, four days after meeting with Kurtz, Roy
was involved in a single-car accident in New Jersey that resulted in
his death. Shortly after the accident, APPS attempted to contact Roy
to obtain blood and urine samples but was informed that he had died.
APPS then notified Kurtz and NWNL of Roy's death. On December
14, 1995, after having been given notice of Roy's death, NWNL
received from Kurtz the application for Roy's life insurance. NWNL
denied Roy's application because he had not given blood or urine
samples to APPS for testing and thus had not completed the applica-
tion process as required by the temporary insurance agreement.
NWNL claims it refunded Roy's $200 premium although the Roys
state that they never received the check.

In September 1996, the Roys sued NWNL in a Maryland state
court for payment of the $100,000 they claim is due under the tempo-
rary insurance agreement. Although he worked in Virginia, Roy had
been a Maryland resident prior to his death. NWNL removed the case
to federal district court in Maryland based on diversity of citizenship.
After a period for discovery, the district court granted NWNL's
motion for summary judgment. The district court held that Virginia
law, rather than Maryland law, should provide the substantive law
applicable to this case and that the Roys' claim failed as a matter of
contract law in Virginia.

On appeal, the Roys contend that the district court erred in its
choice of law analysis: they argue that Maryland law, rather than Vir-
ginia law, should apply to this dispute. The Roys concede, in their
brief and at oral argument, that Virginia law affords them no relief on
their claim. See Appellant's Br. at 2 & 12. Upon consideration of oral
argument, the parties' briefs, the record, and applicable law, we con-

                    3
clude that the district court did not err in its choice of law analysis.
We agree with the reasoning of the district court and, accordingly,
affirm the judgment of the district court on that basis. See Roy v.
Northwestern Nat'l Life Ins. Co., 974 F. Supp. 508, 512 (D. Md.
1997).

AFFIRMED

                     4